Name: 84/329/EEC: Decision of the European Parliament of 10 April 1984 on the discharge granted to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1982 financial year . Resolution embodying the comments accompanying the decision granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of its revenue and expenditure accounts for the 1982 financial year
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service
 Date Published: 1984-06-30

 Avis juridique important|31984D032984/329/EEC: Decision of the European Parliament of 10 April 1984 on the discharge granted to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1982 financial year . Resolution embodying the comments accompanying the decision granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of its revenue and expenditure accounts for the 1982 financial year Official Journal L 173 , 30/06/1984 P. 0001 - 0003+++++DECISION OF THE EUROPEAN PARLIAMENT OF 10 APRIL 1984 ON THE DISCHARGE GRANTED TO THE ADMINISTRATIVE BORD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE 1982 FINANCIAL YEAR ( 84/329/EEC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FOR THE 1982 FINANCIAL YEAR AND THE REPORT OF THE COURT OF AUDITORS ON THESE ACCOUNTS ( DOC . 1-1227/83 ) , RECALLING ITS RESOLUTION OF 16 DECEMBER 1983 , 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS : FINANCIAL YEAR 1982 * ECU * % RECEIPTS 1 . SUBSIDY FROM THE COMMISSION * 3 423 115 * 97,4 2 . BANK INTEREST * 62 375 * 1,8 3 . OTHER * 28 201 * 0,8 * 3 513 691 * 100 EXPENDITURE 1 . FINAL BUDGET APPROPRIATIONS * 3 546 200 2 . COMMITMENTS * 3 513 691 3 . APPROPRIATIONS UNUSED ( 1 - 2 ) * 32 510 4 . PAYMENTS * 2 595 639 5 . APPROPRIATIONS BROUGHT FORWARD * 672 370 6 . PAYMENTS FROM APPROPRIATIONS BROUGHT FORWARD * 612 420 7 . UNUSED APPROPRIATIONS BROUGHT FORWARD * 59 950 8 . APPROPRIATIONS CARRIED FORWARD * 918 052 2 . GRANTS A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE 1982 FINANCIAL YEAR ; 3 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , TO THE COUNCIL , TO THE COMMISSION AND TO THE COURT OF AUDITORS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE ON 10 APRIL 1984 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT PIETER DANKERT RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THE DECISION GRANTING A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN RESPECT OF ITS REVENUE AND EXPENDITURE ACCOUNTS FOR THE 1982 FINANCIAL YEAR THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE 1982 ACCOUNTS ( DOC . 1-1270/83 ) , HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-1336/83 ) , 1 . ASKS THE COMMISSIONS AND THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS TO TAKE THE NECESSARY MEASURES TO COMPLY WITH THE FOLLOWING COMMENTS AND CALLS ON THE COMMISSION TO SUBMIT A WRITTEN REPORT BY 1 NOVEMBER 1984 ON THE FOLLOW-UP TO THESE COMMENTS ; ACCOUNTING MATTERS 2 . BELIEVES THAT THE FOUNDATION , DESPITE CERTAIN AVERRED TECHNICAL DIFFICULTIES , SHOULD DRAW UP ITS BALANCE SHEET , IN FUTURE , AS RECOMMENDED BY THE COURT OF AUDITORS , IN TERMS OF THE CONVERSION RATE TO ECU AT 31 DECEMBER EACH YEAR ; PUBLICATIONS 3 . CALLS ON THE FOUNDATION TO REVIEW THE MAILING LIST BY ASKING THE RECIPIENTS PERIODICALLY TO CONFIRM WHETHER THEY WISH TO CONTINUE TO RECEIVE MAILINGS ; RESEARCH CONTRACTS 4 . REFLECTS THAT THE LIMITED SPREAD OF USE OF RESEARCH ESTABLISHMENTS IN CERTAIN MEMBER STATES IS FAR TOO NARROW AND CALLS ON THE FOUNDATION TO SEEK TO WIDEN THIS SPREAD ; OTHER CONTRACTS 5 . BELIEVES THAT THE CONTRACTS FOR THE SUPPLY OF GOODS AND SERVICES TO THE FOUNDATION SHOULD BE SUBJECT TO THE FINANCIAL PROVISIONS APPLYING TO THE FOUNDATION THE MATTER OF ISSUING OF INVITATIONS TO TENDER AND AWARDING OF RESULTING CONTRACTS AND URGES THAT THIS REQUIREMENT BE OBSERVED IN FUTURE ; FINANCIAL PROVISIONS 6 . EXPERTS THAT THE FOUNDATION WILL PRODUCE RECOMMENDATIONS FOR THE REVISION OF ITS FINANCIAL PROVISIONS AS FAR AS TENDERING SYSTEMS FOR RESEARCH CONTRACTS ARE CONCERNED AND ALSO WILL PUT FORWARD ANY OTHER SUGGESTIONS FOR AMENDMENTS CONSIDERED TO BE USEFUL ; ANALYSIS OF EXPENDITURE 7 . ASKS THE FOUNDATION TO REQUIRE THE RECIPIENTS OF RESEARCH CONTRACTS TO COMPLETE A STANDARD FORM OF CONTRACT DESIGNED BY THE FOUNDATION TO INCLUDE THE EXPENSE BREAKDOWN OF THE CONTRACT SO AS TO SATISFY THE WISHES OF THE COURT OF AUDITORS .